Examiner’s Comment
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a multiphase switching converter comprising: one of the plurality of control circuits is configured as a master control circuit to provide the phase output signal and the switching control signal based on a turn-on control signal and the phase input signal, if the phase output signal is at a high impedance state, and a time period after the corresponding one of the plurality of switching circuits turned on by the switching control signal achieves a preset blanking time period, then the phase output signal of the master control circuit equals the turn-on control signal; and each of the rest of the plurality of control circuits is respectively configured as a slave control circuit to provide the phase output signal and the switching control signal based on the phase input signal, if the phase output signal is at the high impedance state, and the time period after the corresponding one of the plurality of switching circuits turned on by the switching control signal achieves the 27 38616-8599.US00/151583316.1preset blanking time period, then the phase output signal of the slave control circuit equals the phase input signal, in combination with all the limitations set forth in claim 1.  	Regarding claim 10, the prior art fails to teach or disclose a control method for a multiphase switching converter, the control method comprising: judging whether one of the plurality of control circuits is configured as a master control circuit or as a slave control circuit; if the one of the plurality of control circuits is configured as the master control circuit, then providing the phase output signal and the switching control signal based on a turn-on control signal and the phase input signal, and when a combination of the phase output signal and the switching control signal meets a phase transfer type, then the phase output signal equals the turn-on control signal; and if the one of the plurality of control circuits is configured as the slave control circuit, then providing the phase output signal and the switching control signal based on the phase input signal, and when the combination of the phase output signal and the switching 30 38616-8599.US00/151583316.1control signal meets the phase transfer type, then the phase output signal equals the phase input signal, in combination with all the limitations set forth in claim 10. 	Regarding claim 15, the prior art fails to teach or disclose a control circuit used in a multiphase switching converter comprising: wherein if the control circuit is configured as a master control circuit, then the master control circuit is configured to provide the phase output signal and a switching control signal to control a corresponding one of the plurality of switching circuits based on a turn-on control signal and the phase input signal, and when a combination of the phase output signal and the switching control signal meets a phase transfer type, then the phase output signal equals the turn-on control signal; and wherein if the control circuit is configured as a slave control circuit, then the slave control circuit is configured to provide the phase output signal and the switching control signal based on the phase input signal, and when the combination of the phase output signal and the switching control signal meets the phase transfer type, then the phase output signal equals the phase input signal, in combination with all the limitations set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Schuellein (US 2007/0291520) discloses a multi-phase converter with frequency and phase timing control. 	Schuellein (US 7777460) discloses a multi-phase converter with improved current sensing. 	Hureau et al. (US 2021/0167688) discloses a multi-phase dc/dc converter with phase shedding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838